t c memo united_states tax_court robert t lundy petitioner v commissioner of internal revenue respondent docket no filed date eric w lundy rita a cavanagh and gerald a kafka for petitioner john r mikalchus and jordan s musen for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of attorneys cavanagh and kafka filed an entry of appearance in this case on date after respondent's motion to dismiss for lack of jurisdiction was filed sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the issue for decision is whether petitioner filed his petition for redetermination with the court within the 90-day period prescribed in sec_6213 background the material facts in this case are not in dispute on friday date respondent mailed a notice_of_deficiency to petitioner determining deficiencies in his federal income taxes in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the date that the notice_of_deficiency was mailed to petitioner is evidenced by the postmark on the postal receipt for certified mail u s postal service form that respondent obtained at the time the notice_of_deficiency was mailed petitioner received the notice_of_deficiency on saturday date as reflected on the domestic return receipt u s postal service form signed by petitioner pincite all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the time the notice was delivered although the notice_of_deficiency was mailed on date the cover page of the notice_of_deficiency is incorrectly dated date the notice_of_deficiency states in pertinent part if you want to contest this deficiency in court before making any payment you have days from the above mailing date of this letter to file a petition with the united_states tax_court for a redetermination of the deficiency petitioner did not retain the envelope containing the notice_of_deficiency there is no evidence in the record whether the envelope containing the notice_of_deficiency bore a postmark based upon the actual date of mailing the 90-day period prescribed in sec_6213 for filing a timely petition with the court expired on thursday date a day that was not a legal_holiday in the district of columbia the petition was hand-delivered to the court on friday date the petition is dated date and is signed by petitioner's counsel eric w lundy at the time the petition was filed petitioner resided at west friendship maryland as indicated respondent filed a motion to dismiss for lack of jurisdiction asserting that the case should be dismissed on the ground that the petition was not timely filed under sec_6213 petitioner filed an objection to respondent's motion arguing that due to the erroneous date of mailing on the notice_of_deficiency the 90-day period prescribed in sec_6213 for filing a petition with the court should be computed from saturday date the date that petitioner actually received the notice_of_deficiency this case was called for hearing in washington d c at the court's motions session counsel for both parties appeared at the hearing and presented argument on the pending motion discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days from the date the notice_of_deficiency is mailed days if the notice is mailed to a taxpayer outside of the united_states to file a petition in this court for a redetermination of the deficiency sec_6213 46_tc_499 there is no dispute that respondent mailed the notice_of_deficiency to petitioner on date if the 90-day period for filing a petition with the court is computed from the date that respondent actually placed the notice_of_deficiency in the mail we would be compelled to dismiss this case for lack of jurisdiction on the ground that the petition was hand-delivered to the court and filed days after this date the question to be resolved in this case however is whether the erroneous date appearing on the notice_of_deficiency date rather than date provides a basis for computing the 90-day period from date--the date that petitioner actually received the notice_of_deficiency sec_6213 provides in pertinent part a time for filing petition and restriction on assessment --within days or days if the notice is addressed to a person outside the united_states after the notice_of_deficiency authorized in sec_6212 is mailed the taxpayer may file a petition with the tax_court for a redetermination of the deficiency we have held that the date of mailing for purposes of computing the 90-day filing period prescribed under sec_6213 generally is the date that the commissioner actually places the notice_of_deficiency in the mail see 61_tc_97 modified 63_tc_534 southern california loan association v commissioner 4_bta_223 hurst anthony watkins v commissioner 1_bta_26 under normal circumstances the commissioner can establish the date that a notice_of_deficiency is mailed by relying on the postmark on u s postal service form_3877 see 94_tc_82 89_tc_321 meader v commissioner tcmemo_1982_288 in extraordinary circumstances we have recognized exceptions to the general_rule that the date of mailing is the date that the commissioner actually places the notice_of_deficiency in the mail one of the more comprehensive discussions of the subject is set forth in our original opinion in traxler v commissioner supra in traxler the taxpayers received a notice_of_deficiency dated date in an envelope that was date stamped date the taxpayers mailed their petition to the court days after the date appearing on the notice_of_deficiency but days after the date stamp appearing on the envelope bearing the notice_of_deficiency the commissioner moved to dismiss the petition for lack of jurisdiction on the ground that it was not timely filed the taxpayers objected to the commissioner's motion asserting that the date of mailing for purposes of sec_6213 should be the date stamped on the envelope in which the notice_of_deficiency was mailed in attempting to define the term is mailed appearing in sec_6213 we first observed that the term itself is not precise and the legislative_history shows only that such date is not the date of actual receipt by the taxpayer see seidman's legislative_history of federal_income_tax laws p united telephone co 1_bta_450 traxler v commissioner t c pincite see metropolitan community service inc v commissioner tcmemo_1987_240 in the absence of a statutory definition of the term is mailed we focused on three dates that arguably could apply for purposes of computing the 90-day filing period the date appearing on the notice_of_deficiency the date that the commissioner delivered the notice_of_deficiency to the u s postal service and the date of the postmark if any appearing on the envelope bearing the notice_of_deficiency traxler v commissioner t c pincite consistent with cases such as southern california loan association v commissioner supra and hurst anthony watkins v commissioner supra we immediately eliminated from consideration the date appearing on the notice_of_deficiency we reasoned that it seems best not to make taxpayers dependent on the efficiency of the internal_revenue_service in dating the notice_of_deficiency traxler v commissioner t c pincite turning our attention to the two remaining possibilities the date of actual mailing and the date stamped on the envelope bearing the notice_of_deficiency we observed certainly in everyday parlance a postmark date is regarded as the date of mailing normally if one is asked when a letter is mailed he will look to the postmark that is obviously what the petitioners did in this case they saw the date date on the envelope the best evidence of the postmark date is the postmark itself without it the next best evidence is the commissioner's receipt for certified mail this will not place any additional burden on the internal_revenue_service if its receipt for certified mail shows that more than days has passed the normal challenge to jurisdiction will be forthcoming only in cases where the postmark carries a later date can the petitioner successfully resist in no case will the commissioner's certified mail procedure need to be changed id pincite based upon the assumption that the date stamp appearing on the envelope bearing the notice_of_deficiency constituted a postmark we concluded that the taxpayers could reasonably have relied on that date in computing the 90-day period for filing their petition because the petition was mailed within days of date we denied the commissioner's motion to dismiss for lack of jurisdiction to the same effect see sandor v commissioner tcmemo_1992_643 bill wright toyota inc v commissioner tcmemo_1992_344 however in 63_tc_534 we modified our earlier opinion 61_tc_97 and granted the commissioner's motion to dismiss for lack of jurisdiction in light of evidence demonstrating that the date stamp in question was a postal administrative control marking as opposed to a postmark see also page v commissioner tcmemo_1994_180 toppin v commissioner tcmemo_1976_154 notwithstanding the statement in traxler v commissioner supra to the contrary we also have had occasion to hold that the date appearing on the notice_of_deficiency is the date of mailing for purposes of sec_6213 in particular in both loyd v commissioner tcmemo_1984_172 and jones v commissioner tcmemo_1984_171 the commissioner placed the notices of deficiency in the mail days prior to the date appearing on the notices of deficiency the petitions were mailed to the court within days of the date appearing on the notices of deficiency but more than days after the date that the notices were actually mailed in denying the commissioner's motions to dismiss for lack of jurisdiction in loyd v commissioner supra and jones v commissioner supra we concluded that the taxpayers or their counsel had reasonably relied upon the erroneous date appearing on the notices of deficiency as the date of mailing consequently to avoid frustrating the statutory provisions designed to afford taxpayers an opportunity for prepayment review of the commissioner's deficiency determinations we decided to treat the notices of deficiency as if they were mailed on the date appearing on the notices but cf meader v commissioner tcmemo_1982_288 the date of mailing is the date appearing on u s postal service form_3877 notwithstanding that the taxpayers may reasonably have misread the date of mailing appearing on the notice_of_deficiency we conclude our survey of the case law in this area with a brief mention of the line of cases involving undated notices of deficiency see hurst anthony watkins v commissioner 1_bta_26 and casqueira v commissioner tcmemo_1981_ we have uniformly analyzed these cases by applying the normal rule that the date of mailing is the date that the notice_of_deficiency is actually placed in the mail cf donoghue v commissioner tcmemo_1977_276 90-day period computed from actual date of mailing where notice_of_deficiency was actually mailed date but erroneously dated date respondent contends that the date that the notice_of_deficiency was actually mailed in this case is controlling for purposes of computing the 90-day period for filing a petition with the court and that it was unreasonable for petitioner to rely on any other date in filing his petition relying on cases such as loyd v commissioner supra and jones v commissioner supra petitioner counters that it has been the court's practice to permit a taxpayer to use the best date available under the circumstances in computing the 90-day period for filing a petition with the court because the notice_of_deficiency that he received was incorrectly dated petitioner contends that he should be permitted to rely on the date that he actually received the notice_of_deficiency as the best date available to him in computing the 90-day period for filing a petition with the court our survey of the case law in this area shows that the best evidence of the date of mailing of a notice_of_deficiency is the postmark if there is one on the envelope bearing the notice_of_deficiency see traxler v commissioner t c pincite modified 63_tc_534 in the absence of such a postmark the date of mailing of a notice_of_deficiency is the date that the commissioner places the notice_of_deficiency in the mail although an exception may be made where the taxpayer has been misled or has reasonably relied to his detriment upon some later date appearing on the deficiency_notice itself petitioner does not contend that he was misled or that he reasonably relied upon another date of mailing to the contrary petitioner asserts that because of uncertainty as to the correct date of mailing he was entitled to treat the date that he received the notice_of_deficiency as the date of mailing unfortunately for petitioner we have previously rejected the proposition that the date of mailing contemplated in sec_6213 can be equated with the date that a taxpayer actually receives a notice_of_deficiency see traxler v commissioner t c pincite we see no reason to abandon that position under the circumstances presented although the date that a taxpayer actually receives a notice_of_deficiency generally is not treated as the date of mailing under sec_6213 some courts have used the date of actual receipt to begin the running of the 90-day period for timely filing a petition these situations did not involve a question of the date of mailing but rather whether the commissioner sent the notice to the taxpayer's last known continued the notice_of_deficiency was delivered by the u s postal service to petitioner on saturday date given that the date of delivery is known it follows that the notice_of_deficiency must have been mailed at least one day prior to its delivery to and receipt by petitioner when petitioner received the notice_of_deficiency on date delivered by the u s postal service it would have been unreasonable for him to assume a mailing date later than date the date prior to delivery in fact date was the actual date of mailing and petitioner has failed to allege or show that the envelope containing the notice was not postmarked on that date the date on the face of the notice being a full year later than the date of mailing was so patently the result of clerical_error that petitioner makes no claim of detrimental reliance the fact that petitioner's counsel eric w lundy did not sign and hand- deliver the petition to the court until friday date days after the mailing of the notice_of_deficiency was not continued address see 45_f3d_461 d c cir revg tcmemo_1993_379 90-day filing period is computed from date taxpayers actually received notice_of_deficiency where the commissioner failed to exercise due diligence in determining the taxpayers' correct address 958_f2d_53 4th cir 90-day filing period is computed from date taxpayers actually received the commissioner's final notice_of_intent_to_levy in both gaw and powell the taxpayers did not receive the notice_of_deficiency in time to file a petition within days of its mailing in the instant case petitioner received the notice_of_deficiency the day after it was mailed attributable to the erroneous date on the notice as in loyd v commissioner supra or jones v commissioner supra accordingly based on the particular circumstances of this case we conclude that the 90-day period for filing a petition with the court is computed from the actual mailing date of date because the petition was not filed within days of that date we will grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction although petitioner cannot pursue his case in this court he is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
